Citation Nr: 0947527	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as a broken neck.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1972.  He subsequently had periods of active duty 
for training and inactive duty for training in the Army 
Reserves.
 
This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing is of 
record.


FINDING OF FACT

Chronic cervical spine disability did not have its onset or 
increase in severity during service and is not otherwise 
related to service.


CONCLUSION OF LAW

Chronic cervical spine disability, claimed as a broken neck, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2003, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the RO also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  At the Board hearing, the 
representative questioned whether attempts had been made to 
associate pertinent treatment records from medical facilities 
at Forts Stewart and McClellan.  The record reflects that 
pertinent records were not only requested but have been 
associated with the claims folder.  The Veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2009).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2009).

Active service includes any period of active duty training 
(ACDUTRA) during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty for training (INACDUTRA) during which 
the appellant was disabled from an injury incurred in the 
line of duty.  38 U.S.C.A.  101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed 
by the Reserves for training purposes.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2009).  INACDUTRA includes 
duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
The Reserve includes the National Guard of the United States.  
38 U.S.C.A. § 101(26), (27).  Duty, other than full-time 
duty, performed by a member of the National Guard of any 
State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

The evidence does not show and the Veteran does not claim 
that pertinent disability had its onset or is otherwise 
related to his period of active duty from December 1970 to 
December 1972.  The Veteran asserts here that he injured his 
neck while on ACDUTRA in 1982.  

The first indication of a neck injury occurred in May 1982, 
where the Veteran was evaluated at the Fort Stewart Army 
Hospital with complaints of pain in his neck that resulted 
from swimming in the ocean.  His physical evaluation was 
normal except for a slightly decreased range of motion in his 
neck.  A corresponding X-ray showed a compression fracture of 
the C5 vertebra, which the evaluating physician believed to 
be old.  The evaluation report noted a previous neck injury 
following a motor vehicle accident, but the Veteran could not 
remember if his neck was broken at that time.  

The Veteran underwent a follow-up evaluation in July 1982, 
where he stated that he felt "fine" and was returned to 
duty.  A determination of medical fitness that same month 
determined that he suffered a cervical strain while on 
ACDUTRA, but was now able to return to unrestricted duty.  

The Veteran submitted his claim for service connection in 
August 2003.  A private chiropractor submitted a statement in 
September 2004 indicating that he has treated the Veteran for 
the past fifteen years for "several different complaints," 
most notably in his neck and low back.  

However, according to the chiropractor's statement, he did 
not begin treating the Veteran until approximately 1989, or 
about seven years after the Veteran's May 1982 injury.  Even 
if one were to presume that the Veteran complained of a neck 
disorder to his chiropractor as early as 1989, the competent 
evidence does not indicate symptomatology related to his neck 
disorder for about seven years after the claimed injury 
during service in the Reserves.  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service can be 
considered as evidence against the claim.  In this case, the 
first indication of treatment for neck problems following the 
1982 incident is in approximately 1989, which is 
approximately seven years after the alleged injury occurred 
while the Veteran was on ACDUTRA.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Next, service connection may also be established if the 
competent evidence establishes that the Veteran's claimed 
disorder is related to active duty service.  In this case, VA 
afforded the Veteran an examination in November 2008.  The VA 
examiner noted complaints of neck pain which the Veteran 
attributed to a truck hood striking him on the head in 1982.  
The examiner noted a decreased range of motion and 
radiographic imaging indicated endplate degenerative changes 
at the C5, C6 and C7 vertebrae.  However, this examiner 
declined to render an opinion without the treatment records 
from 1982 relating to the injury the Veteran claimed.  

In February 2009, a VA physician opined that it was less 
likely as not that the Veteran's neck disorder was related to 
military service.  In providing this opinion, the examiner 
reflected that the Veteran's treatment records indicated a 
neck sprain and, although there was evidence of an old 
compression fracture at the C5 vertebra, the timing was 
unknown.  It was felt that the Veteran did not have a 
fracture of the cervical spine in 1982.  The physician noted 
the absence of treatment from 1982 until several years later 
and no chronic disability resulted from the 1982 incident.  
It was felt that the current disease process was consistent 
with the natural progression of cervical spine degenerative 
arthritis.  Moreover, there was no indication based on 
examinations, X-rays or treatment reports that that the 
disease process of the spine was accelerated.  

The Board finds this opinion to be probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Veteran has submitted statements from his private 
chiropractor in September 2004 and August 2009.  In these 
statements, the chiropractor diagnosed chronic degenerative 
osteoarthritis in the cervical spine associated with his 
previous cervical compression fracture.  

However, in this case, the Board places greater weight on the 
opinion of the VA examiner, who had the claims file available 
for his review and provided a detailed reasoning for his 
opinion.  In contrast, the private chiropractor's opinion 
related the Veteran's current neck disorder to an injury (the 
compression fracture) that has not been shown to have 
occurred while on active duty.  Moreover, the statements do 
not indicate that the chiropractor had reviewed the treatment 
records from 1982, which detailed the treatment the Veteran 
received at that time.  

Therefore, when weighing the views of the private 
chiropractor against the VA examiner's opinion, the Board 
finds the VA opinion of greater probative value.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . .").

Next, in support of his claim, the Veteran has submitted his 
own statements as well as statements from some of his 
associates in the military.  In adjudicating this claim, the 
Board must assess the competence and credibility of the 
Veteran and his associates.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005). 

Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court of Appeals for Veterans Claims, citing Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (2009) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the Veteran and his service 
acquaintances are competent to attest to his injury in 
service and their observations of his neck problems.  See 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as lay persons are not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder (i.e. that he 
fractured his neck while on active duty) because they do not 
have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to 
statements made by and on behalf of the Veteran.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a cervical spine disability, claimed 
as a broken neck, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


